— Order, Supreme Court, New York County (Alfred Toker, J.), entered December 29,1993, which denied defendant’s motion to dismiss the action for lack of jurisdiction and vacate her default in appearing, unanimously affirmed, with costs.
The Supreme Court properly rejected defendant’s attempt to vacate her default. Defendant failed to raise before that court most of the arguments that she is advancing now and she is, therefore, precluded from maintaining those arguments for the first time on appeal (Rejent v Liberation Publs., 197 AD2d 240, 245). Nor is there merit to any of her contentions. Moreover, apart from the omission of any showing of a meritorious defense in defendant’s moving papers, the record contains documentary evidence that communications directed to *469defendant at the Kew Gardens address, including the original summons and complaint, were received by her. In any event, service that is left with a doorman, followed by a mailing, is valid where access to the building is prohibited (see, Costine v St. Vincent’s Hosp. & Med. Ctr., 173 AD2d 422). Concur— Carro, J. P., Rosenberger, Ellerin, Nardelli and Tom, JJ.